                                          Case 5:20-cv-03664-LHK Document 263 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHASOM BROWN, et al.,                            Case No. 20-cv-03664-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                          ORDER IN RE DISPUTED
                                   9             v.                                       CUSTODIAN DAVID MONSEES
                                  10     GOOGLE LLC,                                      Re: Dkt. Nos. 258, 262
                                  11                   Defendant.

                                  12          The Court has evaluated the Parties’ submission regarding disputed custodian David
Northern District of California
 United States District Court




                                  13   Monsees. Dkt. 257-4. The Court finds that there are sufficient grounds to add this custodian,
                                  14   notwithstanding issues currently pending before the Special Master. Accordingly, Plaintiffs’
                                  15   motion to add David Monsees as a custodian is GRANTED.
                                  16          SO ORDERED.
                                  17   Dated: September 7, 2021
                                  18
                                  19
                                                                                                  SUSAN VAN KEULEN
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
